Citation Nr: 1425427	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-14 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for diabetes mellitus type 2.  


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which in pertinent part denied service connection for diabetes mellitus type 2.

A local hearing was scheduled in August 2010, but was canceled by the Veteran.  In a May 2011 VA Form 9, the Veteran's representative requested a videoconference hearing.  The Veteran subsequently submitted a VA Form 9 in September 2011 and at that time, indicated that he did not want a Board hearing.  Any request for a hearing is considered withdrawn.  

In August 2012, during the pendency of this appeal, the Veteran died.  In a February 2013 deferred rating decision, the RO determined that substitution by the Veteran's surviving spouse was appropriate.  This was based on a finding that a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surpviving Spouse, was received within one year of the date of death and that an appropriate relationship was established (marriage).  The Veteran's surviving spouse will thus be identified as the appellant during the remainder of this case.  See 38 U.S.C.A. § 5121A (West Supp. 2013).  As such, she brings the current claims without the restrictions imposed by 38 U.S.C.A. § 5121 (West 2002).

In March 2013, the RO issued a Statement of the Case addressing entitlement to service connection for PTSD.  The appellant did not perfect an appeal of this issue and it is not for consideration.  

In August 2013, Disabled American Veterans (DAV) submitted an informal hearing presentation in this case.  Review of the claims folder shows that a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of DAV was executed by the Veteran in November 2009.  There is no indication that the appellant has appointed a representative in this case.  Thus, the Board does not recognize any representation at this time.  

The VBMS and Virtual VA folders have been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claimed entitlement to service connection for diabetes mellitus type 2 on a presumptive basis as a disease associated with herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309(e) (2013).  He argued that he was exposed to Agent Orange because he was "boots on the ground" in Vietnam and also had blue water and brown water service.

In March 2008, the National Personnel Records Center (NPRC) indicated that they were unable to determine whether or not the Veteran served in the Republic of Vietnam.  It was noted that he served aboard the USS SCAMP (SSN 588) which was in the official waters of the Republic of Vietnam from June 10, 1972 to June 12, 1972, but that the record provided no conclusive proof of in-country service.  

The Veteran submitted extensive argument and evidence in support of his claim.  However, he does not appear to contend that he had service in Vietnam while assigned to the USS SCAMP.  Rather, he has consistently reported that during 1971, he served aboard the USS ENGAGE (MSO 433) during Operation Market Time and that it docked at Cam Rahn Bay and he went ashore.  

The "History of Assignments" contained in the service personnel records shows that the Veteran served aboard the USS ENGAGE from December 5, 1969 to March 6, 1970; March 26, 1970 to August 26, 1970; and September 3, 1970 to September 30, 1971.  The 1971 Command History for the USS ENGAGE shows that the minesweeper participated in Market Time patrol operations in the South Vietnamese waters and that it was in transit to and from Cam Ranh Bay (a deep water harbor) on various occasions.  The Chronology of Events for Calendar Year 1971 notes that the ship "replenished" from another vessel at Cam Ranh Bay, but there is no indication that the vessel docked to the shore or pier or operated in inland waterways or on close coastal waters for extended periods.  

In November 2009, the RO requested a copy of the deck logs of the USS ENGAGE from the National Archives and Records Administration (NARA).  In December 2009, NARA responded that they searched the Bureau of Naval Personnel (Record Group 24) and no record was found placing the ship in/near the area of Vietnam during the period from December 1969 to September 1971.  It was further noted that "[y]ou should know we have been instructed to have you contact the primary source for such research," the Joint Records Research Center (JSRRC).  In January 2010, the RO completed a Formal Finding on the Unavailability of Evidence Required to Corroborate the Claim for Exposure to Agent Orange.  

Throughout the appeal, the Veteran asserted that the deck logs would corroborate his reports and he requested on multiple occasions that VA obtain these records.  Although the December 2009 NARA response instructed that JSRRC be contacted as the primary source, there is no indication that this was accomplished.  

The USS ENGAGE is not listed on VA's "Agent Orange: Alphabetized Ships List".  See http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp.

The list, however, is evolving and the presumption of Agent Orange exposure should not be denied solely because the Veteran's ship is not on the list.  See "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents," p. 3; see M21-1MR, Part IV.ii.1.H.28.h.  Rather all development procedures described in VA's Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era (September 9, 2010), should be followed, including sending a request to JSRRC for review of deck logs.  

The Board acknowledges that NARA provided a negative response as to whether the USS ENGAGE was near Vietnam during the relevant period.  This appears inconsistent with the command history provided by the Veteran, and with consideration of Training Letter 10-06, the Board finds that additional development is needed.  See 38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make additional efforts to determine whether the Veteran had "service in the Republic of Vietnam" while serving aboard the USS ENGAGE (MSO 433) in 1971.  In doing so, the AOJ should review and follow the processing guidelines for such claims as set forth in Training Letter10-06.  Such development should include contacting JSRRC to research the ship history and deck logs for the USS ENGAGE (MSO 433) for the relevant periods to determine whether the ship docked to the shore or pier or operated in inland waterways or on close coastal waters for extended periods.  In making the request for deck log research, the AOJ should consider the Veteran's "History of Assignments" as well as the command history and chronology of events which shows dates of participation in Market Time patrol operations.  All development should be documented in the claims folder or the virtual folder.  

2.  Upon completion of the requested development and any additional development deemed appropriate, the AOJ should readjudicate the claim of service connection for diabetes mellitus type 2.  If the benefit sought on appeal remains denied, the appellant and her representative, if any, should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



